 BUITONI MACARONI CORP.359BUITONI MACARONI CORP.andRETAIL,WHOLESALE & CHAIN STOREFOOD EMPLOEES UNION, LOCAL 338, AFFILIATED WITH RETAIL, WHOLE-SALE & DEPARTMENT STORE UNION, CIO, PETITIONER.Cage No.2-RC-3949.February 01, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all the Employer's outside sales-men working in the metropolitan area which consists of New YorkCity,Westchester County, Long Island, and the northern part of NewJersey down to Perth Amboy.The Employer would also include itsoutside salesmen assigned to Connecticut, Rhode Island, and Massa-chusetts;Massachusetts and New Hampshire; Atlantic City, NewJersey; and Philadelphia, Pennsylvania, but would exclude the sales-man assigned to Miami, Florida.The Employer is engaged in the manufacture and sale of macaroniproducts.It has its principal office in New York City, a factory andwarehouse in Jersey City, New Jersey, and a factory in Brooklyn, NewYork.The Employer's approximately 26 salesmen, 18 of whom areassigned to territories within the metropolitan area sought by thePetitioner, are directly supervised by the sales manager.Of the sales-men working outside the metropolitan area, 1 is assigned to Connecti-cut; 1 to Rhode Island and Massachusetts; 1 to Massachusetts andNew Hampshire; 1 to Atlantic City, New Jersey; 2 to Philadelphia,Pennsylvania; and 1 to Miami, Florida.'The Employer challenged the Petitioners showing of interest.However, the Peti-tioner's showing is a matter for administrative determination and is notlitigable by theparties.Kearney&Treoker Corporation,95 NLRB 1125.Furthermore,we are administrativelysatisfiedthat the Petitioner's showingis both current and adequate.98 NLRB No. 58. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe above salesmen are assigned geographic territories.2Theyvisit the trade, write orders, solicit new accounts, call on old accounts,make collections, and some make deliveries.The working conditionsof all salesmen are established by the sales manager and appear tobe substantially the same.Thus all salesmen, except Ferruggia, workon a salary plus commission basis,8 and mostsalesmen,regardless ofthe territory assigned, receive approximately the same salary.Sal-ary checks for all salesmen are prepared at the Employer's mainoffice and mailed to the salesmen.The sales manager interviews andpasseson applicantsfor all salesmenjobs wherever located .4Com-pany sales policy is controlled from the main office and some of thesales bulletins are sent to all salesmen by the sales manager.Attend-ance at regularsalesmeetings, usually held every 2 months, is requiredof all salesmen whether in the metropolitan area or out of town.'There is no bargaining history with respect to the salesmen involvedherein. In December 1946, the Petitioner was, as the result of a Board-conducted consent election, certified in a unit substantially similarto the one now sought .oHowever, no collective bargaining contractresulted.Absent a history of collective bargaining, the unit agreedupon in the consent election is clearly not determinative of the issuehere.?Nor do we perceive any valid basis for confining the scopeof the unit to conform to the Petitioner's allotted jurisdiction.8Todo so would result in including the salesman who covers part of Con-necticut and those assigned to New Jersey, while excluding the sales-man assigned exclusively to Connecticut and the salesman assignedto Atlantic City.Furthermore, it would exclude the two salesmenassigned to Philadelphia and include the salesman covering partsof Long Island which are considerably farther removed from themain office.Under the foregoing circumstances, including the direct supervisionand control of all the salesmen by the sales manager, the similarityof working conditions and rates of pay of all salesmen, and on thebasis of the entire record in the case, we find that the appropriateunit is one consisting of all the Employer's outside salesmen.9,Carleton and Ferruggia,herein discussed separately,are not assigned specific geographicterritories.8Ferruggia is salaried but does not receive a commission4In hiring an out-of-townsalesman,the sales manager will travel to that territoryand personally interview applicants and select the one he thinks most qualified.5The salesman in Miami attends the meeting once every 6 months,and is visited bya man from the main office at other times to assist him inhis teritoryand "bring himup to date"on current sales policy.°Case No 2-R-7400.'American Laundry Machinery Company,66 NLRB 1292. and cases cited therein. Cf.Standard Lime and Stone Company,95 NLRB 1141,and cases cited therein8Cf.F. B. Silverwood,d/b/a Silverwood'a,92 NLRB 11149 Liebmann Breweries, Inc,92 NLRB 1740;John F Ti oin in er, Inc,,90 NLRB 1200. BUITONI MACARONI CORP.361The Petitioner would exclude and the Employer include AnthonyCarleton and Joseph Ferruggia.loAnthony Carletonis the assistant sales manager.He performs reg-ular salesman's duties, handling the Employer's larger accounts, suchlarge chain stores.Unlike other salesmen, Carleton is not assigneda territory and his accounts are frequently located in the territoriesassigned other salesmen, and in addition, he is reimbursed by the Em-ployer for entertainment expenses.Although Carleton receives asalary of approximately $40 more per week than other salesmen, hereceives a 1 percent commission instead of the 3 percent salesman'scommission.The record shows that Carleton does not hire, discharge,promote, fix territories, interview applicants, or effectively recom-mend other personnel action.We note also that, although Carletonhas the title of assistant sales manager, the Employer's vice presidentassumes the sales manager's duties when the sales manager is absent.Under these circumstances, we find, contrary to the Petitioner, thathe is not a managerial employee, nor is he a supervisor within themeaning of the Act.Accordingly, we see no basis for distinguishingbetween him and the other salesmen in the unit.We shall include him.Joseph Ferruggiais known as a "trouble-shooter."He is not as-signed a territory nor does he receive a commission on his sales, butworks with other salesmen, assisting them in their territories andaiding them in sales campaigns.He also works with the salesmen ofthe Employer's agents, acquainting them with the Employer's productand assisting them in their sales.Ferruggia also occasionally takesover a salesman's territory during illness or vacation.Ferruggia, likeCarleton, is reimbursed for entertainment expenses.The record doesnot show that Ferruggia makes effective recommendations of person-nel changes nor that he has any other supervisory functions.On thebasis of these factors, and upon the entire record in the case, we shallinclude him in the unit as a salesman.We find that all outside salesmen" of the Employer's operationsincluding the assistant sales manager, but excluding all other em-ployees, office and clerical employees, guards, and supervisors withinthe meaning of the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]1UThe parties were also in dispute as to LeonareMautteHowever,the Employer indi-cated during the course of the hearing that Mautte was resigning as of January 18, 1952.Under these circumstances it is unnecessary to rule upon her unit placement."Inasmuch as the salesman in Miami has duties similar to those of other outside sales-men, and in view of our other findings herein, we see no reason for excluding him from theunit merely because of his geographic location.Accordingly,and contrary to the Employer'scontention,we shall include the Miami salesman in the unit.